DETAILED ACTION

Claim Status
	Applicant’s amendment filed December 28, 2020 has been entered.  Claims 2, 5-9, 11, 13, 17-19, 22-24, 27, 31-46, 50-51, 53-54, and 56-57 have been cancelled.  Claims 1, 3-4, 10, 12, 14-16, 20-21, 25-26, 28-30, 47-49, 52, and 55 are pending.  Claims 1, 3-4, 10, 12, 14-16, 20-21, 25-26, 28-30, 47-49, 52, and 55 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
	Please note that Khaleda Bhuiya Hasan is now the examiner of record.

Specification – withdrawn in view of Applicant’s amendment
	The objection to the abstract of the disclosure is withdrawn in view of Applicant’s amendment to the specification filed on December 28, 2020.

Claim Objections – New Objections
Claims 15 and 25 are objected to because of the following informalities:  
claim 15 (d), the word "promotor" should read "promoter" 
claim 25 (f), the word "promotor" should read "promoter"
Appropriate correction is required.


Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claim 52 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of Applicant’s amendment to correct the dependency of claim 52 (from claim 47 to 49) filed on December 28, 2020.

Claim Rejections - 35 USC § 112 - maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 16, 20, 21, 25, 26, 28, 29, 30, and 48 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain amendments that contain new subject matter not previously disclosed.  This is a NEW MATTER rejection.
It is noted that the specification uses the phrase “operably linked” 12 times, and in each case uses the qualifier “in the 5’ to 3’ direction”, with the exception of paragraph [0050], which refers to Figure 1, which illustrates “a hairpin linker comprising a promoter operably linked to a first detection sequence in the sense orientation”.  Thus, as used in the specification, the term “operably linked” clearly connotes a physical linking.  The original disclosure never indicated that the translator construct was “operably linked” to the amplifier construct or vice versa. 
Response to Arguments/Amendments
	Applicant’s amendments filed on December 28, 2020 have also been fully considered, but are deemed insufficient to overcome the rejection.  Examiner acknowledges the use of the term “composition” in amended claims 15 and 25.  However, Applicant’s amendments to claim 15 still read as though the translator DNA construct comprises an “amplifier DNA construct composition” and such a composition is not mentioned in the specification.  Applicant’s amendments to claim 25 describe an amplifier DNA construct composition comprising a translator DNA construct with a first detection sequence and “a first RNA polymerase sequence” and neither such a composition nor such a construct is described in the specification.  Furthermore, amended claims 15 and 25 still read on embodiments that encompass a physical linkage, since the language is not specific as to which sequences are linked.  Accordingly, the rejection is still proper and is therefore maintained.

Claim Rejections - 35 USC § 112 – New rejections

Claim 25 recites in part (a), a translator DNA construct with a first detection sequence and “a first RNA polymerase sequence.”  A translator DNA construct comprising “a first RNA polymerase sequence” is not taught in the specifications in any of the constructs.  Furthermore, the RNA polymerase sequence would code for an RNA polymerase.  Claims depending from claim 25 are rejected for the same reason.  For the purpose of compact prosecution, Examiner is interpreting the term “a first RNA polymerase sequence” to mean “a first RNA polymerase promoter sequence.”  Applicant may obviate this rejection by claiming in part (a) “a first RNA polymerase promoter sequence” instead of “a first RNA polymerase sequence.”  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 10, 12, 14-16, 20, 21, 25, 26, 28, 29, 30, 47-49, 52, and 55 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (claims 3-4, 10, 12, 14-16, 20-21, 47-49, 52 and 55 dependent therefrom) recites a translator DNA construct, which encompasses double-stranded DNA, but describes sequences in the sense and antisense orientations and  comprising a hairpin, which are features only possible with single-stranded DNA.  Claim 1 fails to distinctly claim the 
Claim 15 (claims 16, 20 and 21 dependent therefrom) has been amended and currently recites a DNA construct further comprising another DNA construct composition.  It is unclear how a DNA construct can comprise a composition.  Claim 15 also recites the translator DNA construct of claim 1, which encompasses double-stranded DNA, but describes sequences in the sense and antisense orientations and as a hairpin, which are features only possible with single-stranded DNA.  Claim 15, depends from claim 1, which fails to distinctly claim the translator DNA construct as single-stranded DNA and could therefore be single-stranded DNA or double-stranded DNA.  Similarly, claim 15 recites an amplifier DNA construct and describes sequences in the sense and antisense direction, but fails to distinctly claim the construct as single-stranded DNA, even though the claim can encompass double-stranded DNA.  Furthermore, claim 15 recites “wherein said promotor and sequences are operably linked in the 5’ to 3’ direction” in part (d) of the claim, yet the claim references several promoters and sequences, including: a first RNA polymerase promoter from “the translator DNA construct of claim 1,” a second RNA polymerase promoter, a first detection sequence in an antisense orientation, the first detection sequence in a sense orientation, and a recognition sequence that hybridizes to a target sequence from “the translator DNA construct of claim 1,” a second detection sequence in the antisense orientation, and a second copy of the first detection sequence in an antisense orientation.  It is unclear which promoter and which sequences the newly amended part (d) is claiming.  
Claim 25 (claims 26, 28-30 and 48 dependent therefrom) recites an amplifier DNA construct, which encompasses double-stranded DNA, but describes sequences in the sense and antisense orientations, which are features only possible with single-stranded DNA.  Claim 25 fails to distinctly claim the amplifier DNA construct as single-stranded DNA and could therefore be single-stranded DNA or double-stranded DNA.  Double-stranded DNA do not have sense and antisense direction.  Furthermore, claim 25 
The term "under conditions that allow the translator DNA construct to anneal or hybridize to the target polynucleotide" in claim 47 is a relative term which renders the claim indefinite.  The term "under conditions that allow the translator DNA construct to anneal or hybridize to the target polynucleotide" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the claim is indefinite.   
The term "under conditions that allow the translator DNA construct to anneal or hybridize to the target polynucleotide" in claim 48 is a relative term which renders the claim indefinite.  The term "under conditions that allow the translator DNA construct to anneal or hybridize to the target polynucleotide" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, claim 48 recites a method comprising “(a) contacting an RNA oligonucleotide comprising a first detection sequence in a sense orientation with an amplifier DNA construct of claim 25.”  As explained above, it is unclear whether the product of claim 25 requires that the translator DNA construct recited in part (a) includes a sequence encoding RNA polymerase or if it requires an RNA polymerase promoter.  Claim 25 also recites several sequences in parts (a) through (e), but in part (f) refers to “said” sequences an RNA oligonucleotide comprising a first detection sequence in the sense orientation, but it is unclear whether the claim is referring to a new RNA oligonucleotide or the same one claimed in part (d) of claim 47 and should then recite “the RNA oligonucleotide comprising the first detection sequence in the sense orientation.”  Part (b) of claim 48, recites “extending the RNA oligonucleotide comprising the first detection sequence in the sense orientation with a DNA polymerase thereby producing an extended DNA sequence”.  A DNA polymerase cannot produce DNA sequence by extending an RNA oligonucleotide.

Claim Rejections - 35 USC § 102 - maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 4, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dattagupta 1993 (US Pat. No. 5,215,899). 
Regarding claim 1, Dattagupta teaches a single stranded nucleic acid construct with a transcriptional hairpin portion comprising a putative detection sequence in the antisense orientation (Fig. 2, portion b’ of the construct), an RNA polymerase promoter sequence in the 
Regarding claim 3, Dattagupta teaches that the detection sequence is included in the transcription products (Fig. 4, showing sense transcripts containing sequence b from the hairpin probe construct). Here, Dattagupta’s transcriptional product contains a sense orientation transcript of the first detection sequence just as stated in claim 3. Therefore, claim 3 is anticipated.
Regarding claim 4, Dattagupta teaches, the use of T7, T3, and S6 promoters in their constructs RNA polymerase promoter regions (column 13, claim 4). Here, claim 4 recites the same limitation and therefore claim 4 is anticipated.
Regarding claim 14, Dattagupta teaches (column 9, lines 49-52): “The promoter probe is hybridized with its complementary DNA which is immobilized onto a solid support or hybridized to an immobilizable support.” Thus, Dattagupta teaches that the construct is “attached to a solid support” by way of hybridization to a complementary sequence that is itself immobilized on the support. Therefore, claim 14 is anticipated.

Response to Arguments
	Applicant’s arguments filed 12/28/20 have been fully considered but they are not persuasive.  Applicant argues that elements of Dattagupta identified as “c” and “d” are not accurately defined by the Examiner, that element “c” is defined as a “probe sequence [which] can be any sequence which is capable of hybridizing with the target sequence of interest” and does not perform a flexible linking function.  Claim 1 of the instant application describes a DNA construct comprising polynucleotide elements, yet does not specify that the flexible linker cannot be a polynucleotide sequence that can also hybridize to a target sequence.  Furthermore, element “c” of Dattagupta is a single-stranded nucleotide sequence and is therefore flexible, thus is can perform a flexible linking function as described by the Applicant.  A portion of element “c” can function as the flexible linker in a hairpin construct as described in claim 1 while also functioning as a probe or recognition sequence.   
	Applicant further argues that element “d” in Dattagupta identified as a “flanking sequence” sequence in Figure 2 and “Also, the probe can, in general, additionally comprise a 3’ flanking sequence such as illustrated in FIGS. 1 and 2 as sequence d.” (column 4, lines 40 and 57-58).  Examiner maintains that element “d” can serve as the recognition sequence.  Furthermore, as Applicant points out, Dattagupta’s hairpin probe “can, in general, additionally” comprise a 3’ flanking sequence as quoted above (see § 102 discussion), whereby element “c” (Fig. 2) itself could serve as the flexible linker and the recognition sequence.
	Applicant further argues that Dattagupta has a different configuration of elements.  As Examiner explains above (see § 102 discussion), sequence b is present in Dattagupta’s transcription product (Fig. 4), and could therefore be used for purposes of detection.  Dattagupta teaches “[such] dimer, like the hairpin form depicted in FIG. 2, comprises a functional promoter in region A and, in the presence of cognate polymerase and rNTPs, will produce 3’-5’ transcription of the ligated target sequence and nay intervening sequence of b’” (columns 4, 

Claim Rejections - 35 USC § 103 - maintained
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dattagupta 1993 (US Pat. No. 5,215,899) in view of Spier 2008 (US 2008/0038727 A1). 
Regarding claim 10, Dattagupta teaches the translator DNA construct (see § 102 discussion above).  Dattagupta does not teach the use of a hairpin linker comprising polyethylene glycol (PEG) linker or a deoxyribose phosphodiester linker without nucleotide bases.
Spier’s disclosure is directed to methods for reverse transcribing, and detecting, a plurality of small nucleic acids (see abstract).
Spier teaches that “the term ‘target-specific stem-loop reverse transcription primer’ refers to a molecule comprising a 3' target specific portion, a stem, and a loop…The term ‘loop’ refers to a region of the stem-loop primer that is located between the two complementary strands of the stem, as depicted for example in FIG. 1 (labeled as (8)). Typically, the loop comprises single stranded nucleotides, though other moieties including modified DNA or RNA, Carbon spacers such as C18, and/or PEG (polyethylene glycol) are also possible.” (Paragraph 0015).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to substitute the hairpin linker (loop) portion of Dattagupta’s construct with carbon spacers or PEG as disclosed by Spier, as Spier taught this as an alternative to nucleic acid for the loop portion of stem-loop nucleic acids. (See MPEP § 2144.07).  
Response to Arguments
	Applicant’s arguments filed 12/28/20 have been fully considered but they are not persuasive.  Applicant argues that Dattagupta does not teach the “flexible linker” such that modifications of Spier would not be able to be combined.  Examiner maintains that Dattagupta does teach a flexible linker as Dattagupta’s sequence c is single-stranded DNA and single-stranded DNA is flexible.  Applicant is reminded that the claim 1) does not require a flexible hairpin linker, only a hairpin linker; and 2) both a single-stranded DNA and PEG are flexible and shown by both references as structures in hairpins, respectively.  The level of skill in the art is high.  The person of ordinary skill in the art would have been motivated to try the substitution as both Dattagupta and Spier teach nucleic acid amplification for the purposes of target sequence detection using hairpin structures.  Absent evidence to the contrary, the skilled artisan would have had a reasonable expectation of success to substitute the hairpin linker (loop) portion of Dattagupta’s construct with the carbon spacers or PEG as disclosed by Spier.  Accordingly, the rejection is still proper and is therefore maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239.  The examiner can normally be reached on IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636